' Wikslow, C. J.
The question-in this case is whether the ore and merchandise docks can be separated from the balance of the plaintiff’s property for purposes of taxation and subjected to a different tax rate. The answer to this question must unquestionably be in the negative, and the propositions on which that answer is based are simple.
1. The property of a public-service corporation, like a railway, including its franchises, terminals, and real and personal property, reasonably necessary to be used and in fact used in the performance of its duties to the public, is an entirety and is not to be separated for the purpose of taxation. State ex rel. Milwaukee St. R. Co. v. Anderson, 90 Wis. 550, 63 N. W. 746; Washburn v. Washburn W. W. Co. 120 Wis. 575, 98 N. W. 539; Chicago & N. W. R. Co. v. State, 128 Wis. 553, 619, 108 N. W. 557.
2. Terminal facilities, such as freight houses, grain elevators, and warehouses, owned by the carrier, equipped with the proper appliances necessary to enable the railroad to perform its full duty of transportation and delivery of freight of all kinds, either to the consumer, the dealer, or a connecting carrier, constitute property necessarily used in the operation of a railroad, and lienee become part of the entirety. The word “necessary” here does not mean “inevitable” on the one hand, nor merely “convenient” or “profitable” on the other, but a stage of utility or materiality to the carrier’s business less than the first but greater than the latter of these expressions. Perhaps the phrase “reasonably required in the exercise of sound business prudence” would express the idea fairly well. *413Chicago, St. P., M. & O. R. Co. v. Douglas Co. 122 Wis. 273, 99 N. W. 1030; Chicago, St. P., & O. R. Co. v. Bayfield Co. 87 Wis. 188, 58 N. W. 245; Superior Board of Trade v. G. N. R. Co. 1 Wis. R. R. Comm. Rep. 619.
3. Both, the ore dock and the merchandise dock in the present case come within the definition given in the last paragraph and are an integral part of the appellant’s railway system. The fact that a considerable part of the ore-dock structure was made necessary in order to facilitate the transfer of the ere to lake carriers does not logically divest it of its character as a railway terminal. Necessarily it is a terminal facility of a specialized character, hut just as truly a terminal facility.
4. The constitutional command that the rule of taxation shall he uniform is violated if a part of the property of a railroad company reasonably necessary to he used and in fact used in the operation of the railroad, like the docks in the present case, he separated from the balance of the property and subjected to local taxation at a higher rate than that to which the balance of the property is subjected under the ad valorem law. Chicago & N. W. R. Co. v. State, 128 Wis. 553, 108 N. W. 557.
5. The exception in sub. 3, sec. 1212, Stats. 1911 (now sub. (7) of see. 51.02, ch. 51, Stats. 1913), viz. “grain elevators used in transferring grain between cars and vessels, coal docks, ore docks and merchandise clocks,” must be held to include only those elevators and docks which are not a part of the railway property, because not necessarily used by the railroad in the performance of its duties as a common carrier, as are the docks in question in the present case.
By the Court. — Judgment reversed, and action remanded with directions to reircler judgment for the plaintiff in accordance with the prayer of the complaint.